
	
		I
		111th CONGRESS
		2d Session
		H. R. 5574
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Petri (for
			 himself, Mr. Burton of Indiana,
			 Ms. Norton, and
			 Mr. Forbes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Agriculture,
			 Veterans’ Affairs,
			 Financial Services,
			 Energy and Commerce, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the National Commission on Effective
		  Marginal Tax Rates for Low-Income Families.
	
	
		1.Short titleThis Act may be cited as the
			 Making Work and Marriage Pay Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The take-home pay of low-income families is
			 subject to reductions from many sources, including the Federal income tax,
			 Social Security payroll taxes, and State income taxes. In addition, eligibility
			 for many Federal and State programs for assistance to the working families,
			 such as the earned income tax credit, the child tax credit, supplemental
			 nutritional assistance program, housing assistance programs, Federal and State
			 health care programs, child care assistance, and temporary assistance to needy
			 families, is based in part on income levels. The rates at which the benefits
			 from such programs are phased out have the same disposable income reducing
			 effect as escalating marginal tax rates.
			(2)The total
			 effective marginal rate of tax for additional income earned by low-income
			 people can exceed 100 percent and can be a disincentive to working more hours,
			 getting a raise, seeking education toward a more lucrative trade, getting
			 married, or engaging in other economic or social activities.
			(3)Congress has
			 enacted each of these programs without consideration of the impact it would
			 have on other existing programs. As a result, the structure of the United
			 States system for the support of low-income families is uncoordinated and
			 contains features which work against the goal of encouraging families to work
			 their way toward self-sufficiency.
			3.DefinitionsFor purposes of this Act:
			(1)Low-incomeThe
			 term low-income means, with respect to any individual or family
			 group, an individual or family group, as the case may be, whose income is not
			 more than 225 percent of the poverty line (as defined by the Office of
			 Management and Budget).
			(2)Federal
			 benefitsThe term Federal benefits means—
				(A)deductions,
			 credits, and other tax benefits available to low income taxpayers under the
			 Internal Revenue Code of 1986, including—
					(i)the
			 earned income tax credit under section 32 of such Code,
					(ii)the
			 child tax credit under section 24 of such Code, and
					(iii)the dependent
			 care tax credit under section 21 of such Code, and
					(B)Federal assistance
			 programs for low-income individuals and families, including—
					(i)the
			 supplemental nutritional assistance program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.),
					(ii)any
			 assistance, loan, loan guarantee, housing, housing assistance, or other housing
			 related program administered, in whole or in part, by the Secretary of Housing
			 and Urban Development, the Secretary of Veterans Affairs, or any other Federal
			 agency housing assistance, including the project-based and tenant-based rental
			 assistance programs under section 8 of the United States Housing Act of
			 1937,
					(iii)any Federal
			 programs providing child care assistance, and
					(iv)Federal programs
			 providing health care assistance, including assistance under the Medicaid
			 program established under title XIX of the Social Security Act and the State
			 Children's Health Insurance Program under title XXI of such Act.
					(3)Effective
			 marginal tax rateThe term effective marginal tax
			 rate means the cost, in terms of both taxes and loss of Federal
			 benefits, for each dollar earned by a low-income individual.
			4.National
			 Commission on Effective Marginal Tax Rates for Low-Income Families
			(a)EstablishmentThere is established a commission to be
			 known as the National Commission on Effective Marginal Tax Rates for
			 Low-Income Families (hereinafter in this Act referred to as the
			 Commission).
			(b)Duties of
			 commission
				(1)In
			 generalThe Commission shall study and make recommendations on
			 policy changes to mitigate the impact of the effective marginal tax rate and of
			 phaseouts in Federal benefits on low-income earners and their families.
				(2)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Commission
			 shall submit to the President and to Congress a report containing the
			 following:
					(A)AnalysisA detailed analysis of the
			 following:
						(i)The Commission’s general recommendations
			 for increasing coordination of the delivery of Federal benefits for low-income
			 families in order to reduce effective marginal tax rates and decrease
			 disincentives to work and marriage.
						(ii)The relative usefulness of sudden benefit
			 cutoffs (sometime referred to as cliffs) versus gradual
			 reductions (sometime referred to as phaseouts) in Federal
			 benefits on low-income workers’ behavior relating to work and marriage.
						(iii)The interaction of Federal benefits and
			 State assistance programs, and the potential benefits of structuring State
			 programs consistent with the design of Federal assistance.
						(iv)The maximum extent to which funding for
			 Federal benefits can be appropriated annually avoiding the need to create
			 additional entitlement programs.
						(v)The extent to which low-income cohabiting
			 couples (including couples with children and couples without children) resist
			 entering a legal marriage in order to maximize Federal benefits and avoid lost
			 income.
						(B)Recommendations
						(i)In
			 generalA description of the Commission’s recommendations
			 relating to the following:
							(I)Combining all Federal benefits which are
			 not tax benefits into a single flexible voucher, allowing the beneficiary to
			 allocate funds within each of the supported benefit areas.
							(II)To the extent possible, providing all
			 eligible families with equal voucher funds described in clause (i), varying
			 only for income, family size, and the presence of children in the
			 household.
							(III)Combining all Federal benefits which are
			 tax benefits for low-income families into a coordinated credit that minimizes
			 phaseouts, encourages work, is adjusted for family size, and does not penalize
			 marriage.
							(IV)Establishing a
			 single eligibility standard for all Federal benefits.
							(ii)Revenue
			 neutralityIn making recommendations under this subparagraph, the
			 Commission shall consider the need to maintain revenue neutrality in order to
			 avoid increasing the deficit.
						(iii)Blueprint for
			 legislationThe Commission shall provide a blueprint for
			 legislative proposals for each policy recommendation under this
			 subparagraph.
						(C)Other
			 matters
						(i)Non-feasibilityShould the Commission conclude that the
			 policy framework described in subparagraph (B) is not feasible, the Commission
			 shall include in its report—
							(I)a
			 detailed analysis of such policy framework,
							(II)a comprehensive
			 explanation of the reasons for its conclusion, and
							(III)one or more
			 policy recommendations addressing the problem of effective marginal tax rates
			 on low-income families.
							(ii)Additional
			 matterIf the Commission
			 includes in its report a policy plan using the policy elements described in
			 subparagraph (B), it may also include additional alternative recommendations
			 (together with a legislative blueprint as provided under subparagraph
			 (B)(iii)).
						(c)Membership and
			 meetings
				(1)MembersThe
			 Commission shall be composed of 15 members, of whom 4 shall be members
			 described in paragraph (2) and 11 shall be appointed pursuant to paragraph
			 (3).
				(2)Cabinet members
			 serving on Commission
					(A)In
			 generalThe members described in this paragraph are the following
			 Secretaries:
						(i)The
			 Secretary of the Treasury.
						(ii)The
			 Secretary of Agriculture.
						(iii)The Secretary of
			 Housing and Urban Development.
						(iv)The
			 Secretary of Health and Human Services.
						(B)Non-voting
			 members; chairmanOf the members of the Commission described in
			 subparagraph (A)—
						(i)the
			 2 members with the least seniority in terms of service as Secretary shall be
			 nonvoting members, and
						(ii)the
			 member with the most seniority in terms of service as Secretary shall be the
			 chairman.
						(3)Appointed
			 members
					(A)Congressional
			 appointmentsThe Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate shall each appoint 2 members, who
			 shall each be experts in the subject matter of the Commission.
					(B)Governors
						(i)In
			 generalThe President shall
			 appoint 3 State governors, of whom—
							(I)no more than 1 shall represent the same
			 political party represented by the President,
							(II)1 shall be a governor of a State which is
			 ranked in the top third on the list of benefit providers established under
			 clause (ii),
							(III)1 shall be a governor of a State which is
			 ranked in the middle third on the list of benefit providers established under
			 clause (ii), and
							(IV)at least 1 shall be a governor of a State
			 which is ranked in the lowest third on the list of benefit providers
			 established under clause (ii).
							(ii)Ranking of
			 StatesThe members of the Commission described in paragraph
			 (2)(A) shall establish a list ranking of States from highest benefit providers
			 to lowest benefit providers based on the following:
							(I)The level of
			 benefits provided in the State under the Temporary Assistance to Needy Families
			 under title IV of the Social Security Act.
							(II)The average
			 fair-market value of rental housing in the State.
							(III)The State share
			 of assistance provided under a State plan under the Medicaid program under
			 title XIX of the Social Security Act and a State child health plan under the
			 State Children's Health Insurance Program under title XXI of such Act.
							(C)Date for
			 original appointmentThe
			 appointing authorities described in paragraph (1) shall appoint the initial
			 members of the Commission not later than 30 days after the date of enactment of
			 this Act.
					(D)Terms of
			 appointmentThe term of any appointment shall be for the life of
			 the Commission.
					(4)DesigneesA
			 member of the Commission serving under paragraph (2) or appointed under
			 paragraph (2)(B) may appoint a designee to serve on the Commission in such
			 member's place.
				(5)MeetingsThe chairman shall call the first meeting
			 of the Commission. Thereafter, the Commission shall meet at the call of its
			 chairman or a majority of its members.
				(6)QuorumA
			 quorum shall consist of 9 voting members of the Commission.
				(7)VacanciesA
			 vacancy on the Commission shall be filled in the same manner in which the
			 original appointment was made, not later than 30 days after the Commission is
			 given notice of the vacancy, and shall not affect the power of the remaining
			 members to execute the duties of the Commission.
				(8)CompensationMembers
			 of the Commission shall receive no additional pay, allowances, or benefits by
			 reason of their service on the Commission.
				(9)ExpensesEach
			 member of the Commission shall receive travel expenses and per diem in lieu of
			 subsistence in accordance with sections 5702 and 5703 of title 5, United States
			 Code.
				(d)Staff and
			 support services
				(1)Executive
			 director
					(A)AppointmentThe
			 Chairman shall appoint an executive director of the Commission.
					(B)CompensationThe
			 executive director shall be paid the rate of basic pay for level V of the
			 Executive Schedule.
					(2)Other
			 staffThe Chairman may appoint and fix the pay of additional
			 personnel.
				(3)Physical
			 facilitiesThe Administrator of General Services shall locate
			 suitable office space for the operation of the Commission. The facilities shall
			 serve as the headquarters of the Commission and shall include all necessary
			 equipment and incidentals required for the proper functioning of the
			 Commission.
				(e)Powers of
			 commission
				(1)Hearings and
			 other activitiesFor the purpose of carrying out its duties, the
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines to be necessary to carry out its duties.
				(2)Studies by
			 GAOUpon the request of the Commission, the Comptroller General
			 shall conduct such studies or investigations as the Commission determines to be
			 necessary to carry out its duties.
				(3)Detail of
			 Federal employeesUpon the request of the Commission, the head of
			 any Federal agency is authorized to detail, without reimbursement, any of the
			 personnel of such agency to the Commission to assist the Commission in carrying
			 out its duties. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
				(4)Technical
			 assistanceUpon the request of the Commission, the head of a
			 Federal agency shall provide such technical assistance to the Commission as the
			 Commission determines to be necessary to carry out its duties.
				(5)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as Federal agencies and shall, for
			 purposes of the frank, be considered a commission of Congress as described in
			 section 3215 of title 39, United States Code.
				(6)Obtaining
			 informationThe Commission may secure directly from any Federal
			 agency information necessary to enable it to carry out its duties, if the
			 information may be disclosed under section 552 of title 5, United States Code.
			 Upon request of the Chairman of the Commission, the head of such agency shall
			 furnish such information to the Commission.
				(7)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis such administrative support services as the Commission may
			 request.
				(8)PrintingFor
			 purposes of costs relating to printing and binding, including the cost of
			 personnel detailed from the Government Printing Office, the Commission shall be
			 deemed to be a committee of the Congress.
				(f)TerminationThe
			 Commission shall terminate 30 days after the date of submission of the report
			 required in subsection (b).
			(g)Limitations on
			 authorization of appropriationsThere are authorized to be
			 appropriated $2,500,000 to carry out this section. Any amount appropriated
			 pursuant to the authority of this subsection shall remain available without
			 fiscal year limitation until expended.
			
